Citation Nr: 0736414	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-34 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Boston in April 2007 to present 
testimony on the issues on appeal.  He submitted additional 
evidence at that time and thereafter, each time with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

In October 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  Lower extremity pain, later diagnosed as degenerative 
disc disease of the thoracic and lumbosacral spine with 
radiculopathy, was first manifested many years after the 
veteran's service and has not been medically related to his 
service. 

2.  Hypertension was first manifested many years after the 
veteran's service and has not been medically related to his 
service. 


CONCLUSIONS OF LAW

1.  Degenerative changes of the thoracic and lumbosacral 
spine with radiculopathy were not incurred or aggravated in 
the veteran's active duty service; nor may they be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred or aggravated in the 
veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim and given the opportunity to do so 
again at his April 2007 hearing.  He submitted further 
evidence in April and November of 2007, with a waiver of RO 
jurisdiction.  Although the notice did not discuss how 
disability ratings or effective dates are set, because 
service connection is denied, any question as to those issues 
is moot, and there can be no failure to notify prejudice to 
the veteran.  In sum, the veteran was able to participate 
effectively in the processing of his claims. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Although the veteran has reported 
that he sought treatment from Chelsea Soldiers Home directly 
after service, and from VA in the 1950s, those treatment 
records were sought, and replies were received, indicating 
that no records were available.  The veteran has been 
medically evaluated in conjunction with his claims and 
medical opinions were sought.

Service Connection

The veteran seeks service connection for a back disorder and 
hypertension, which he contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis and hypertension) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Back Disorder

The veteran testified in his hearing before the undersigned 
that his duties as an aviation machinist mate included having 
to participate in some flying missions, where he would be 
seated in a small, very restricted area of the aircraft.  He 
reported that he had no specific injury to his back, but that 
they did experience rough landings occasionally.  Service 
medical records are negative for treatment or diagnosis of a 
back disorder.  The veteran's October 1942 entrance 
examination and his October 1945 separation examination both 
show that his musculoskeletal system was evaluated as normal.  

The veteran testified that he received general medical 
treatment from the Chelsea Soldiers Home within the first 
year out from service, but that he did not seek treatment for 
his back until sometime in the 1950s, at which time he went 
to VA.  Records from Chelsea have been associated with the 
record, and date from November 1959 to May 1992, without any 
substantial gap in treatment.  These records show that the 
veteran first presented with pain around his liver (in the 
lumbosacral spine area) in March 1966.  An x-ray of the 
lumbosacral spine showed "some narrowing at L-5" but did 
not note degenerative or arthritic changes.  The next 
instance of documented treatment was in July 1989, when the 
veteran began experiencing what doctors termed to be sciatic 
symptoms.  Though he indicated at that time that the pain was 
in his lower extremities, rather than anywhere else, x-rays 
of the lumbosacral spine revealed minimal degenerative 
changes.  The remaining private treatment records, with the 
exception of a separately submitted November 2006 magnetic 
resonance imaging (MRI) scan, are negative for treatment 
referable to the spine.  That MRI did confirm a current 
diagnosis of degenerative disc disease of the thoracic and 
lumbosacral spine.  

VA records were sought from 1950 to 1960; however, a search 
revealed that no records were found.  VA outpatient clinical 
records from October 1988 to January 1996 and from March 2005 
to April 2007 are of record.  Those records demonstrate that 
the veteran was referred from the Soldiers Home in August 
1989, for complaints of pain in his lower extremities.  
Again, this was thought to be radicular pain from the 
lumbosacral spine.  However, neurological examination was 
normal.  No follow up was noted.

In January 1990, the veteran presented for emergency 
treatment for low back pain, reporting that he had been 
raking leaves and lifting heavy bags.  Diagnostic testing 
revealed a herniated disc.  The veteran was admitted to the 
hospital as a result.  An electromyograph demonstrated acute 
radiculopathy at L5-S1.  He underwent physical therapy until 
April 1990.  Thereafter, the record is silent until December 
1994, when the veteran again presented with complaints of low 
back pain.

The VA outpatient clinical records from March 2005 forward 
show treatment for eye and hearing disorders, but are 
negative for complaints referable to the back.  The veteran 
did, however, undergo a VA spine examination in March 2005, 
at which time a VA physician reviewed his claims file, to 
include the veteran's service medical records and post-
service treatment.  After examining the veteran and his 
records, the physician confirmed a diagnosis of moderate to 
severe degenerative lumbar spondylosis with lumbar spinal 
stenosis and radiculopathy.  With respect to the etiology of 
this diagnosis, the physician opined that the veteran's 
duties in naval aviation more than 60 years ago "cannot be 
reasonably felt to have had a causal role in the development 
of [his] obvious longstanding and progressive arthritis."  

To rebut this finding, the veteran testified in April 2007 
that he in fact experienced back pain continuously since 
service.  He also submitted an October 2007 opinion by his 
treating physician that indicated that the veteran "has been 
suffering from back pain ... on an ongoing basis since his 
discharge from the service."  

While the veteran is certainly competent to testify as to 
what he experienced directly after service, in this instance, 
his testimony is not credible on that point.  Similarly, the 
physician's statement is not probative of the etiology of the 
veteran's back disorder.   Neither statement is supported by 
the contemporaneous medical evidence.  That evidence shows 
that while the veteran did receive treatment for various 
other disorders, he did not present with complaints referable 
to this back until 1966, some twenty years after his 
separation from service.  Additionally, those complaints 
appear to have been of an acute and transitory nature, as the 
veteran's treatment for a back disorder did not begin in 
earnest until he had an acute herniated disc in 1990, forty 
five years after service.  In sum, the medical evidence of 
record, which includes the veteran's general medical care 
after separation and a VA examination, is more probative than 
his statements many years after the fact that are 
contradicted by the record, and the medical opinion he 
submitted that appears to be based solely on those 
statements.

The March 2005 VA opinion, however, is credible on the point 
of the etiology of the veteran's back disorder.  It was based 
on a review of the service medical records as well as the 
post-service treatment.  It cited a reasonable basis for its 
conclusion, which was supported by the record.  Because more 
weight is afforded this opinion, the preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Direct service connection for a back disorder, diagnosed as 
degenerative disc disease of the thoracic and lumbosacral 
spine, is not established, as the credible medical evidence 
does not support the requisite nexus to service.  Relative to 
presumptive service connection, the record shows that 
degenerative changes consistent with arthritis were not 
confirmed by x-ray until July 1989, which is more than one 
year after the veteran's separation.  Therefore, presumptive 
service connection under 38 C.F.R. §§ 3.307 and 3.309 is not 
warranted.  Service connection must be denied.

Hypertension 

The veteran testified in his hearing before the undersigned 
that he believes he had hypertension in service, because he 
had elevated blood pressure readings.  Service medical 
records do not document a diagnosis of hypertension.  On his 
October 1942 entrance examination, his blood pressure was 
recorded as 140 systolic over 70 diastolic.  No in-service 
readings were recorded.  However, the veteran's October 1945 
blood pressure reading at separation was noted as 124 
systolic over 74 diastolic.  As a VA physician pointed out in 
March 2005, these readings do not justify a diagnosis of 
hypertension, as they were within the range of normal blood 
pressure readings at that time.  

Post-service records confirm that from November 1959 to 
February 1973, the veteran had systolic readings that ranged 
from 120 to 138, and were predominately in the low 130s.  
Diastolic readings ranged from 70 to 90, and were 
predominately in the low 80s.  It was not until January 1974 
that the veteran began to have readings consistently in the 
140 over 90 range, which is when the diagnosis of 
hypertension is medically considered, and in this case, was 
rendered.  In February 1974, the veteran was placed on a 
blood pressure program and closely monitored for the 
following several months.  While he had previously been 
prescribed medication indicated for high cholesterol (drug 
name, Colestipal), his medication was changed at that time to 
medication specifically indicated for regulating blood 
pressure.  Treatment records from 1974 forward document 
treatment for hypertension, with varying degrees of control 
on medication.   

The veteran underwent a March 2005 VA examination, at which 
time a physician reviewed the record, to include the 
veteran's blood pressure readings at entry into and 
separation from service.  The physician found that the 
readings in service were considered normal.  Given the post-
service treatment, however, the physician found in essence 
that it was too speculative to determine that his later 
diagnosed hypertension was due to his service.  

The veteran's treating physician indicated in an October 2007 
letter than the veteran "has been suffering from 
hypertension since leaving the service."  The veteran also 
testified to that in his hearing before the undersigned.  
However competent these statements are, they are not found to 
be credible, given the extensive contemporaneous medical 
evidence that shows that the veteran did not begin receiving 
medication for hypertension until 1974.  

Without a credible medical nexus to service, direct service 
connection is not warranted.  Furthermore, presumptive 
service connection is not warranted in this case.  Although 
the veteran has reported that he was treated within a year of 
his separation from service for hypertension at the Chelsea 
Soldiers Home, those records were sought and were available 
only from 1959 forward.  The records that are associated with 
the file show that the veteran was treated for high 
cholesterol and elevated blood pressure readings, but did not 
receive hypertension medication until 1974, which was more 
than one year after separation for service.  Accordingly, the 
presumption is not applicable.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Service connection is 
denied.

ORDER

Entitlement to service connection for degenerative disc 
disease of the thoracic and lumbosacral spine with 
radiculopathy is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


